DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 16 / 622955
Claims 1-11 are pending and examined on the merits.
 Information Disclosure Statement
The information disclosure statement filed 30 April 2020 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 9, the use of the fluorescent material is not recited.  Therefore the metes and bounds of how the compound can or be used are unclear.  Additionally, are claims 9-11 drawn to a product using the fluorescent material of claim 1 or are they intended to be a method of using a fluorescent material of claim 1?  The claims can be interpreted both ways.  Until both of these issues are resolved in claim 9-11 the claims will be unclear.  
Allowable Subject Matter
Claims 1-8 are allowed.  Claims 9-11 are no allowable.
The following is a statement of reasons for the indication of allowable subject matter:  SUZUKI (Tetrahedron Letters, 2004, 45, 329-333) describes compounds 1a, 1b, and 1d.  None of these compounds anticipate nor render obvious a compound of examined claim 1 due to the following differences: there is no cyano of halogen attached to the quinoxaline ring; and R1 cannot be a pyrrolidine ring.  


    PNG
    media_image1.png
    155
    115
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    328
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699